


110 HCON 52 : Supporting the goals and ideals of American

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 52
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Received and referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of American
		  Heart Month.
	
	
		Whereas heart disease affects adult men and women of every
			 age and race in the United States;
		Whereas heart disease continues to be the leading cause of
			 death in the United States;
		Whereas an estimated 79 million adult Americans, nearly
			 one in every 3, have 1 or more types of heart disease, including high blood
			 pressure, coronary heart disease, congestive heart
			 failure, stroke, and congenital heart defects;
		Whereas extensive clinical and statistical studies have
			 identified major and contributing factors that increase the risk of heart
			 disease;
		Whereas these studies have identified the following as
			 major risk factors that cannot be changed: age (the risk of developing heart
			 disease gradually increases as people age; advanced age significantly increases
			 the risk); gender (men have greater risk of developing heart disease than
			 women); and heredity (children of parents with heart disease are more likely to
			 develop it themselves; African Americans have more severe high blood pressure
			 than Caucasians and therefore are at higher risk; the risk is also higher among
			 Latina Americans, some Asian Americans, and Native Americans and other
			 indigenous populations);
		Whereas these studies have identified the following as
			 major risk factors that Americans can modify, treat or control by changing
			 their lifestyle or seeking appropriate medical treatment: high blood pressure,
			 high blood cholesterol, smoking tobacco products and exposure to tobacco smoke,
			 physical inactivity, obesity, and diabetes mellitus;
		Whereas these studies have identified the following as
			 contributing risk factors that Americans can also take action to modify, treat
			 or control by changing their lifestyle or seeking appropriate medical
			 treatment: individual response to stress, excessive consumption of alcoholic
			 beverages, use of certain illegal drugs, and hormone replacement
			 therapy;
		Whereas more than 72 million adult Americans have high
			 blood pressure;
		Whereas more than 36.6 million Americans have cholesterol
			 levels of 240 mg/dL or higher, the level at which it becomes a major risk
			 factor;
		Whereas an estimated 46 million Americans put themselves
			 at risk for heart disease every day by smoking cigarettes;
		Whereas data released by the Centers for Disease Control
			 and Prevention shows that more than 60 percent of American adults do not get
			 enough physical activity, and more than 25 percent are not physically active at
			 all;
		Whereas 66 percent of adult Americans are overweight or
			 obese;
		Whereas 20 million adult Americans have diabetes and 65
			 percent of those so afflicted will die of some form of heart disease;
		Whereas the American Heart Association projects that in
			 2007 1.2 million Americans will have a first or recurrent heart attack and
			 452,000 of these people will die as a result;
		Whereas in 2007 approximately 700,000 Americans will
			 suffer a new or recurrent stroke and 150,000 of these people will die as a
			 result;
		Whereas advances in medical research have significantly
			 improved our capacity to fight heart disease by providing greater knowledge
			 about its causes, innovative diagnostic tools to detect the disease, and new
			 and improved treatments that help people survive and recover from this
			 disease;
		Whereas the Congress by Joint Resolution approved on
			 December 30, 1963, (77 Stat. 843;
			 36 U.S.C.
			 101) has requested that the President issue an annual
			 proclamation designating February as American Heart Month;
			 and
		Whereas every year since 1964 the President has issued a
			 proclamation designating the month February as American Heart
			 Month: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the goals and ideals of American
			 Heart Month;
			(2)invites the chief executive officers of the
			 States, territories, and possessions of the United States to issue
			 proclamations designating American Heart Month and recognizing the goals and
			 ideals of American Heart Month;
			(3)commends the efforts of States, territories
			 and possessions of the United States, localities, non-profit organizations,
			 businesses, and other entities, and the people of the United States who support
			 the goals and ideals of American Heart Month;
			(4)recognizes and reaffirms our Nation’s
			 commitment to fighting heart disease by promoting awareness about its causes,
			 risks, and prevention and by promoting new education programs, supporting
			 research, and expanding access to medical treatment;
			(5)recognizes all Americans battling heart
			 disease, expresses gratitude to their family members and friends who are a
			 source of love and encouragement to them as they combat this disease, and
			 salutes the health care professionals and medical researchers who provide
			 assistance to those so afflicted and continue to work to find cures and improve
			 treatments; and
			(6)encourages each and every American to take
			 to heart the four simple healthy life, healthy heart goals identified by the
			 HealthierUS Initiative of the U.S. Department of Health and Human Services:
			 exercise regularly and maintain a healthy weight; develop good eating habits;
			 avoid tobacco products, drugs and excessive alcohol; and have regular medical
			 checkups to take advantage of screenings that can detect heart-disease related
			 problems early.
			
	
		
			Passed the House of
			 Representatives February 28, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
